Dismissed and Memorandum Opinion filed October 25, 2011.




                                          In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00578-CV
                                     ____________

              IN THE INTEREST OF S.L.M. AKA B.G.A.A., A CHILD



                           On Appeal from 314th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2009-08311J


                             MEMORANDUM OPINION

       This is an appeal from a decree of termination signed June 7, 2011. On June 14,
2011, the trial court granted appellant’s motion for new trial.

       A trial court has plenary power over its judgment until it becomes final. Fruehauf
Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993). The trial court also retains continuing
control over interlocutory orders and has the power to set those orders aside any time
before a final judgment is entered. Id. An order granting a new trial is an unappealable,
interlocutory order. Id.
       On October 4, 2011, notification was transmitted to all parties of the Court’s intent
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant
filed no response.
      Accordingly, we dismiss the appeal.


                                   PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                            2